DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondoh (US 8,68,865).

Referring to claim 8, Kondoh discloses a method of transferring data in a memory appliance MA (fig. 1, server 100), the method comprising:
receiving, from a first server (fig. 1, server 200-1 or 200-3) coupled to a local interconnect (fig. 1, backplane 400 and transfer module 230) of the MA through a first connection (fig. 1, interface 260 to 410-1) and from a second server (fig. 1, server 200-2 or 200-3) coupled to the local interconnect through a second 
configuring an engine (fig. 4, protocol engine 234) of the local interconnect to transfer data (fig. 5, i.e. transfer module 230 for read request S103, write request S111) from the plurality of memory devices to the first server and the second server through the first and second connections responsive to the data requests;
translating (fig. 1, with address specified from transfer module 230; 7:10-15, convert server command to storage command), by the engine of the local interconnect, the respective memory address associated with the data requests to translated addresses associated with corresponding ones of the plurality of memory modules while bypassing a host central processing unit CPU of the memory appliance (figs. 9-10, read/write data from/to storage module 300), and generate a translated memory address (fig. 9, transfer list an d addresses; 8:31-35, read/write addresses based on transfer lists);

receiving the data (fig. 5, DMA transfer request S107, retrieve data S110) from the plurality of memory devices; and
sending the data (fig. 5, write data S111) from the local interconnect to the first server and the second server in response to the data requests.

As to claim 10, Kondoh discloses the method of claim 8, wherein the plurality of memory devices is disposed within the memory appliance (fig. 1, storage device 370 within storage module 300).

As to claim 11, Kondoh discloses the method of claim 8, wherein the local interconnect is a PCI interconnect (4:8-15, PCIe).

As to claim 12, Kondoh discloses the method of claim 8, wherein the access requests are DMA requests (fig. 4, DMA 232).



As to claim 14, Kondoh discloses the method of claim 8, wherein the sending of the data by the local interconnect bypasses the CPU (fig. 4, DMA 232 accesses and bypassing CPU).

As to claim 15, Kondoh discloses the method of claim 8, wherein the CPU receives the data requests and responsive thereto configures a request queue (fig. 5, create buffer S101) for the local interconnect to execute the data requests.

Allowable Subject Matter
Claims 2, 4-7, 16 and 18-21 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim feature of a memory appliance receives DMA (bypassing memory appliance’s CPU) memory access request from a server coupled to the memory appliance’s local interconnect without (bypassing) external network. The local .
Further, the amendment made to claims 4-5, 11 and 18-19 appears to emphasize the claim terms are registered trademark. It is reminded that a trademark is to indicate a source of a product, not a product itself. While limiting claim scope with an indication of a source of a product would render the claim indefinite, examiner hereto considers those terms as products defined under the specified industry standard as of the effective filing date to expedite the prosecution process.

Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive.

Applicant argues that claim 8 is allowable as it contains indicated allowable subject matter (p.8).
Examiner points out the claim 8 does not contain exactly identical scope as other independent claims 1 and 16. Currently, the scope of the claim 8 does not require a remote server directly connected to local interconnect 2106 without intervening external network or switches. When such an interpretation is applied, the 

Conclusion
This action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire in three months from the mailing date of this action.  In the event a first reply is filled within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time.  If 

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182